625 P.2d 1109 (1981)
102 Idaho 106
STATE of Idaho, Plaintiff-Respondent,
v.
Leon BARTHOLOMEW, Defendant-Appellant.
No. 13463.
Supreme Court of Idaho.
March 24, 1981.
Michael Powers, Twin Falls, for defendant-appellant.
David H. Leroy, Atty. Gen., Lynn E. Thomas, Deputy Atty. Gen., Boise, John A. Bradley, Sp. Deputy Atty. Gen., Rupert, for plaintiff-respondent.
PER CURIAM.
Appellant was charged in May 1979 with grand larceny, I.C. § 18-4604, the information alleging the theft of one hundred head of lambs valued at approximately $6,500. Appellant entered a guilty plea and a presentence investigation was ordered. On the day set for sentencing, the district court heard evidence presented by appellant in mitigation of sentence. The court also considered the presentence investigation report, appellant's prior criminal record, the facts and circumstances of the offense, and other factors including the alternative of release programs as opposed to incarceration. The court then sentenced appellant to an indeterminate term of seven years. Appellant seeks review, contending that the court abused its sentencing discretion by not retaining jurisdiction and/or placing appellant on probation.
*1110 The sentence imposed was well within the statutory maximum limit proscribed for the crime of grand larceny. I.C. § 18-4606. Where sentence imposed is within the statutory limits, an appellant has the burden of showing a clear abuse of discretion on the part of the sentencing court. State v. Dillon, 100 Idaho 723, 604 P.2d 737 (1979); State v. Seifart, 100 Idaho 321, 597 P.2d 44 (1979); State v. Chapa, 98 Idaho 54, 558 P.2d 83 (1976). Upon review of the information before the sentencing court, including the presentence investigation report and appellant's prior criminal record which reflects two previous felonies in Idaho concerning grand larceny of livestock, it is the conclusion of this court that appellant has failed to meet that burden. The court below did not abuse its discretion in sentencing appellant to an indeterminate seven-year term.
Affirmed.